       Case 3:20-cv-00051-DPM Document 29 Filed 05/18/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

JOSEPH R. HESS                                                PLAINTIFF

v.                        No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD                                        DEFENDANT


                                ORDER
     Hess’s response to the motion for summary judgment was due by
7 May 2021. Defense counsel has informally notified the Court that
Hess may have submitted a response that hasn’t made it to the Court
for filing.    The Court therefore extends the time to respond to
1 June 2021. If Hess previously submitted a response, the Court has not
received it. He must resubmit it by June 1st. If he doesn’t, then the
Court will rule on the current papers.
     So Ordered.

                                         ________________________
                                         D.P. Marshall Jr.
                                         United States District Judge

                                         18 May 2021
